DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/3/2020 is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 7/27/2021 is acknowledged. Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Enomoto (US 2011/0082995) in view of Hayashi et al (US 2017/0230521) and Aoyama et al (US 2016/0005309) and Amancherla et al (US 2018/0351654).
1). With regard to claim 1, Enomoto discloses an information processing device (Figures 1A, 7A and 9A), comprising: 
an execution component (e.g., controller 103 with controlled CPU109) for executing processing (updating: “update the data stored in the storage unit based on the received updating data”, [0026] etc.; and “updating a program” and Figures 3-5 etc.) based on a preset processing procedure (a procedure to performing the updating, Figure 2A and 2B etc.); 
a prediction component (e.g., the Control CPU 105) for predicting an end time of the processing executed by the execution component ([0035]-[0036] and Figure 3, “the control CPU 105 calculates time needed to perform program update at the time when the full text data is transmitted.”). 
But, Enomoto does not expressly disclose: a transmission component for controlling a light source device connected to the information processing device and to transmit the end time predicted by the prediction component by visible light communication. 
However, Hayashi et al discloses an information processing system (Figures 1, 5 and 17 etc.), in which a status/maintenance information ([0076]) of a device (20 in Figures 1 and 5) can be sent to the managing apparatus (10 in Figures 1 and 5) and then the status/maintenance information can be transmitted to a customer engineer (CE) terminal (CE 30 in Figures 1 and 5; “a notebook PC, a tablet terminal, and a 
But, Hayashi et al does not expressly disclose that the information is sent by a light source or by visible light communication.
However, first, Hayashi et al discloses that the network (network N in Figure 1) can be a wireless communications network ([0214]). Second, Aoyama et al discloses that a visible light communication can be used to transmit information between two devices (Figure 8A), in which one device is a portable device (“such as a smartphone, a tablet, or a cellular phone”, [0002], [0129] and Figure 8A-8C). Another prior art, Amancherla et al, discloses that a status or operating information of a vehicle can be transmitted to a “tablet or handheld devise”, and the optical wireless communications can be “secure, high speed, and neither causes or receives interference with other on-board electronics” ([0002] and [0012]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Hayashi et al and Aoyama et al and Amancherla et al to the system/method of Enomoto so that the status or the end time of the update processing can be securely and conveniently sent to the maintenance person, and then the maintenance person can perform proper tasks based 
2). With regard to claim 2, Enomoto and Hayashi et al and Aoyama et al and Amancherla et al disclose all of the subject matter as applied to claim 1 above. 
But, Enomoto and Hayashi et al and Aoyama et al and Amancherla et al do not expressly disclose the prediction component updates the end time according to a status of the processing executed by the execution component.
However, as discussed in claim 1 rejection, the combination of Enomoto and Hayashi et al and Aoyama et al and Amancherla et al teaches/suggestes that the time needed to perform program update or the status information is transmitted to the maintenance person; and Hayashi discloses that the status/maintenance details are sent to the customer engineer terminal CE ([0085]); then it is obvious to one skilled in the art that when the device cannot complete the update within a specific time, the prediction component will update the end time based on the status of the processing executed by the execution component so that the maintenance person knows when the update will be completed.
3). With regard to claim 3, Enomoto and Hayashi et al and Aoyama et al and Amancherla et al disclose all of the subject matter as applied to claim 1 above. And the combination of Enomoto and Hayashi et al and Aoyama et al and Amancherla et al further discloses wherein 
the transmission component controls the light source device included in a display device (Figure 8A, LED backlight unit in the Display Unit; or LED backlight 1050 of Display 1047 in Figure 8B) connected to the information processing device (processing 
4). With regard to claim 4, Enomoto and Hayashi et al and Aoyama et al and Amancherla et al disclose all of the subject matter as applied to claim 1 above. And the combination of Enomoto and Hayashi et al and Aoyama et al and Amancherla et al further discloses wherein 
the transmission component controls the light source device included in a lighting device in a store where the information processing device is provided and transmits the end time predicted by the prediction component by the visible light communication (Aoyama: [0136], “The optical signals according to the present disclosure are sent from the display unit 1047, e.g., a liquid crystal display unit in a microwave oven, a POS (Point-Of-Sale) machine, etc.” POS is in a store). 
5). With regard to claim 5, Enomoto and Hayashi et al and Aoyama et al and Amancherla et al disclose all of the subject matter as applied to claim 1 above. And the combination of Enomoto and Hayashi et al and Aoyama et al and Amancherla et al further discloses wherein 
the prediction component at least one of: 
predicts a time required until an update processing ends from a progress status of the update processing as the end time in cooperation with an update processing component (e.g., Enomoto: “the control CPU 105 calculates time needed to perform program update”, [0035]-[0036] and Figure 3 etc.); or 

6). With regard to claim 6, Enomoto and Hayashi et al and Aoyama et al and Amancherla et al disclose all of the subject matter as applied to claim 1 above. And the combination of Enomoto and Hayashi et al and Aoyama et al and Amancherla et al further discloses wherein 
the light source device is a light emitting diode (Aoyama: LED  as shown in Figures 8A and 8B, and Amancherla: [0018] etc., LED in emitter 142). 
7). With regard to claim 8, Enomoto and Hayashi et al and Aoyama et al and Amancherla et al disclose all of the subject matter as applied to claim 1 above. And the combination of Enomoto and Hayashi et al and Aoyama et al and Amancherla et al further discloses wherein 
the information processing device comprises a POS terminal (Aoyama: [0136] and [0150]). 
8). With regard to claim 10, Enomoto discloses a method causing a computer (CPU in Figures 1A, 7A and 9A etc.) of an information processing device (Figures 1A, 7A and 9A) to perform functions comprising: 
executing processing (updating: “update the data stored in the storage unit based on the received updating data”, [0026] etc.; and “updating a program” and Figures 3-5 etc.) based on a preset processing procedure (a procedure to performing the updating, Figure 2A and 2B etc.); 
time needed to perform program update at the time when the full text data is transmitted.”).
But, Enomoto does not expressly disclose: controlling a light source device connected to the information processing device and transmitting the end time predicted by visible light communication. 
However, Hayashi et al discloses an information processing system/method (Figures 1, 5 and 17 etc.), in which a status/maintenance information ([0076]) of a device (20 in Figures 1 and 5) can be sent to the managing apparatus (10 in Figures 1 and 5) and then the status/maintenance information can be transmitted to a customer engineer (CE) terminal (CE 30 in Figures 1 and 5; “a notebook PC, a tablet terminal, and a smartphone”, [0048]), and “A workman such as a customer engineer (CE) who performs maintenance work on the device 20 uses the CE terminal 30. For example, the customer engineer checks (inspects) the device 20 and replaces one or more components of the device 20. The workman can perform maintenance work on the device 20 based on the maintenance details reported from the managing apparatus 10 to the CE terminal 30” ([0048]).
But, Hayashi et al does not expressly disclose that the information is sent by a light source or by visible light communication.
However, first, Hayashi et al discloses that the network (network N in Figure 1) can be a wireless communications network ([0214]). Second, Aoyama et al discloses that a visible light communication can be used to transmit information between two devices (Figure 8A), in which one device is a portable device (“such as a smartphone, a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Hayashi et al and Aoyama et al and Amancherla et al to the system/method of Enomoto so that the status or the end time of the update processing can be securely and conveniently sent to the maintenance person, and then the maintenance person can perform proper tasks based on the received information related to the end time, and schedule/coordinate other works.
9). With regard to claim 11, Enomoto and Hayashi et al and Aoyama et al and Amancherla et al disclose all of the subject matter as applied to claim 10 above. 
But, Enomoto and Hayashi et al and Aoyama et al and Amancherla et al do not expressly disclose the method according to claim 10, further comprising: updating the end time according to a status of the processing executed. 
However, as discussed in claim 10 rejection, the combination of Enomoto and Hayashi et al and Aoyama et al and Amancherla et al teaches/suggestes that the time needed to perform program update or the status information is transmitted to the maintenance person; and Hayashi discloses that the status/maintenance details are sent to the customer engineer terminal CE ([0085]); then it is obvious to one skilled in the art that when the device cannot complete the update within a specific time, the 
10). With regard to claim 12, Enomoto and Hayashi et al and Aoyama et al and Amancherla et al disclose all of the subject matter as applied to claim 10 above. And the combination of Enomoto and Hayashi et al and Aoyama et al and Amancherla et al further discloses the method according to claim 10, further comprising: 
controlling the light source device included in a display device (Aoyama: Figure 8A, LED backlight unit in the Display Unit; or LED backlight 1050 of Display 1047 in Figure 8B) connected to the information processing device (processing unit in the 1040) and transmitting the end time predicted by the visible light communication (as discussed in claim 10 rejection, the combination of Enomoto and Hayashi et al and Aoyama et al and Amancherla et al teaches/suggests to use visible light communication to transmit the end time). 
11). With regard to claim 13, Enomoto and Hayashi et al and Aoyama et al and Amancherla et al disclose all of the subject matter as applied to claim 10 above. And the combination of Enomoto and Hayashi et al and Aoyama et al and Amancherla et al further discloses the method according to claim 10, further comprising: 
controlling the light source device included in a lighting device in a store where the information processing device is provided and transmitting the end time predicted by the visible light communication (Aoyama: [0136], “The optical signals according to the present disclosure are sent from the display unit 1047, e.g., a liquid crystal display unit in a microwave oven, a POS ( Point-Of-Sale) machine, etc.” POS is in a store). 

predicting a time required until an update processing ends from a progress status of the update processing as the end time in cooperation with an update processing component (e.g., Enomoto: “the control CPU 105 calculates time needed to perform program update”, [0035]-[0036] and Figure 3 etc.). 
13). With regard to claim 15, Enomoto and Hayashi et al and Aoyama et al and Amancherla et al disclose all of the subject matter as applied to claim 10 above. But, Enomoto and Hayashi et al and Aoyama et al and Amancherla et al do not expressly disclose the method according to claim 10, further comprising: predicting, as the end time, a time obtained by adding a required time predicted from a progress status to a time at which the update processing is started. 
However, as discussed in claims 10 and 14, Enomoto disclose to predict an end time of the processing executed, and predict a time required until an update processing ends from a progress status of the update processing as the end time in cooperation with an update processing component ([0035]-[0036] and Figure 3, “the control CPU 105 calculates time needed to perform program update at the time when the full text data is transmitted.”). It is common that an end time of a processing has a start time or is relative to a start time. The combination of Enomoto and Hayashi et al and Aoyama et al and Amancherla et al teaches/discloses to predict a time required until an update processing ends. Therefore, it is obvious to one skilled in the art that an end time can be 
14). With regard to claim 16, Enomoto and Hayashi et al and Aoyama et al and Amancherla et al disclose all of the subject matter as applied to claim 10 above. And the combination of Enomoto and Hayashi et al and Aoyama et al and Amancherla et al further discloses wherein 
the information processing device comprises a POS terminal (Aoyama: [0136] and [0150]).

Claims 7, 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Enomoto and Hayashi et al and Aoyama et al and Amancherla et al as applied to claim 1 above, and further in view of Yamada et al (US 2015/0356537).
1). With regard to claim 7, Enomoto and Hayashi et al and Aoyama et al and Amancherla et al discloses all of the subject matter as applied to claim 1 above. But, Enomoto and Hayashi et al and Aoyama et al and Amancherla et al do not expressly disclose the information processing device according to claim 1, further comprising: a real time clock. 
However, to apply a teal time clock in an information processing device is known in the art. E.g., Yamada et al discloses an information processing system (Figure 1 etc.), and the point-of-sale (POS terminal 1 in Figures 1 and 2) contains a real time clock unit (RTC unit, [0046]), which indicate the current data and time. Enomoto and Hayashi et al and Aoyama et al and Amancherla et al teach/suggest that an end time of a processing is sent to a maintenance person. Therefore, it would have been obvious to 
2). With regard to claim 9, Enomoto and Hayashi et al and Aoyama et al and Amancherla et al discloses all of the subject matter as applied to claim 1 above. But, Enomoto and Hayashi et al and Aoyama et al and Amancherla et al do not expressly disclose wherein the information processing device comprises a plurality of POS terminals and a server. 
However, Yamada et al discloses an information processing system (Figure 1 etc.), which includes a plurality of POS terminals ([0028] etc., “a plurality of POS terminals 1 may be located in the store P1”) and a server (e.g., Electronic Receipt Server 3, or Management Server 4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Yamada et al to the system/method of Enomoto and Hayashi et al and Aoyama et al and Amancherla et al so that a plurality of PoS can be served and a server can be used to manage the PoS, and the function of the system/method is enhanced.
3). With regard to claim 17, Enomoto and Hayashi et al and Aoyama et al and Amancherla et al disclose all of the subject matter as applied to claim 10 above. But, Enomoto and Hayashi et al and Aoyama et al and Amancherla et al do not expressly disclose wherein the information processing device comprises a plurality of POS terminals and a server. 
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190333374 A1
US 20190132819 A1
US 20110202961 A1
US 7100158 B2
US 20110060519 A1
US 20200151450 A1
US 20020082896 A1
US 9942421 B2
US 20190334619 A1
US 20110026917 A1

US 20200137166 A1
US 10348415 B2
US 10230459 B2
US 20150349882 A1
US 8188878 B2
US 6577419 B1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-1084.  The examiner can normally be reached on 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/LI LIU/Primary Examiner, Art Unit 2636                                                                                                                                                                                                        August 12, 2021